Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the respective parties hereto that the merchandise covered by the above appeals for reappraisement, consist of Ascorbic Acid, imported from France, which merchandise was appraised on a foreigh value, as defined under the provisions of Section 402(c) of the Tariff Act of 1930, as amended, at French francs 4800 per kilo net packed.
IT IS FURTHER STIPULATED AND AGREED that the market value or price at the time of exportation of the merchandise covered by the above appeals for reappraisement, at which such or similar merchandise was freely offered for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of containers and coverings of whatever nature, and all other costs, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is French francs 4300 per kilo net packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for the merchandise herein at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that these appeals may be submitted on the foregoing stipulation.
*658On the agreed facts, I hold the foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value in each instance was French francs 4,300 per kilo, net packed.
Judgment will be entered accordingly.